Citation Nr: 0947060	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
tinea pedis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.    


FINDINGS OF FACT

1.  In an unappealed January 2002 and February 2003 rating 
decisions, the RO denied entitlement to service connection 
for bilateral tinea pedis.

2.  The February 2003 rating decision is the last final 
denial of the claim for bilateral tinea pedis on any basis.

3.  The evidence added to the record since February 2003, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection of bilateral 
tinea pedis.


CONCLUSION OF LAW

The evidence received subsequent to the February 2003 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral tinea pedis have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Veteran is claiming entitlement to service connection for 
bilateral tinea pedis.  Historically, he filed a claim in 
January 2002, maintaining that his foot disorder resulted 
from his feet being soaked in jet fuel in service.  In 
January 2002, the RO denied the claim on the basis that the 
evidence did not show a nexus between his current disorder 
and service, or continuity of symptomatology since service.  
The evidence at that time included service treatment records 
which revealed no complaints of tinea pedis in service.    

Subsequently, the Veteran submitted VA treatment records 
regarding his foot disorder.  In July 2002, the RO confirmed 
its denial of the claim for bilateral tinea pedis.  He filed 
a notice of disagreement in October 2002 and in February 2003 
the RO again confirmed its previous denial.  He did not 
appeal.  

In September 2006, the Veteran filed to reopen the claim for 
service connection of bilateral tinea pedis.  The pertinent 
evidence added to the record since the February 2003 rating 
decision consists of his statements and VA treatment records.    

The Veteran's statements as to jet fuel exposure in service 
and nexus relationship between the foot disorder and service 
are not new under 38 C.F.R. § 3.156(a) (2009) as these 
statements essentially duplicate his contentions all along.  
As the RO has previously considered the nature of his 
disorder, this evidence is not "new" as required under the 
applicable regulatory and statutory provisions.  

As to the August 2003 and September 2004 VA treatment 
records, they had not previously been submitted to agency 
decision-makers but are not new because they are cumulative 
or redundant of other evidence of record.  Additionally, the 
treatment records are not material as they do not assist in 
substantiating the claim.  Specifically, in both records, the 
VA physician assessed bilateral tinea pedis "in remission."  
Therefore, it is not clear that the Veteran has a current 
diagnosis for which he could be compensated.   

Moreover, the physician did not indicate offer an opinion as 
to etiology of the diagnosis of tinea pedis even though it 
was noted that the Veteran described a history of having his 
feet soaked in jet fuel during service.  As none of the 
evidence addresses a nexus between the Veteran's foot 
disorder and service, it is not material.  Accordingly, 
because none of the evidence is new and material, the claim 
is not reopened.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
February 2007 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the RO obtained VA treatment records.  A 
specific VA medical examination is not needed to consider 
whether the Veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for bilateral tinea pedis is denied.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


